                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 1 of 6



                   1   ALLAN E. ANDERSON (SBN 133672)
                       TRACY LUU-VARNES (SBN 281165)
                   2   ARENT FOX LLP
                       555 West Fifth Street, 48th Floor
                   3   Los Angeles, CA 90013-1065
                       Telephone: 213.629.7400
                   4   Facsimile: 213.629.7401
                       Email:      allan.anderson@arentfox.com
                   5               tracy.luu-varnes@arentfox.com
                   6   Attorneys for Non-Parties
                   7   DANIEL WOODS and MIKE HILBERMAN

                   8
                                                 UNITED STATES DISTRICT COURT
                   9
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                10

                11
                       TECHSHOP, INC. a California              CASE NO. 4:18-CV-01044-HSG
                12     corporation, DORIS A. KAELIN, in
                       her capacity as Chapter 7 trustee for    STIPULATION TO MODIFY
                13     TECHOP, INC.                             BRIEFING SCHEDULE AND
                                                                HEARING ON NON-PARTY
                14                         Plaintiff,           WITNESSES MOTION TO
                                                                MODIFY DEFENDANTS’
                15            v.                                SUBPOENA TO LIMIT SCOPE
                                                                OF TESTIMONY AT TRIAL, OR
                16     DAN RASURE, an individual residing       IN THE ALTERNATIVE, A
                       in Kansas, TECHSHOP 2.0 LLC, a           MOTION FOR PROTECTIVE
                17     Kansas limited liability corporation,    ORDER AND ORDER
                       TECHSHOP 2.0 SAN FRANCISCO
                18     LLC, a Kansas limited liability          [Declaration of Tracy Luu-Varnes in
                       corporation,                             support of filed and lodged
                19                                              concurrently herewith and in support
                                           Defendants.          hereof]
                20

                21
                                                                Judge: Hon. Haywood S. Gilliam, Jr.
                22
                       AND RELATED COUNTERCLAIMS
                23

                24

                25

                26

                27

                28                                                   STIPULATION; PROPOSED ORDER
A RENT F OX LLP
                                                                     CASE NO. 4:18-CV-01044-HSG (JCS)
ATTORNEYS AT LAW
  LOS ANGELES


                       AFDOCS/17986225.2
                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 2 of 6



                   1          Pursuant to Local Rule 6-2, counsel for the parties and non-party witnesses
                   2   Mike Hilberman and Daniel Woods (the “Parties”) hereby stipulate as follows:
                   3          WHEREAS, on April 25, 2019, non-party witnesses Mike Hilberman and
                   4   Daniel Woods filed their Motion to Modify Defendants’ Subpoena to Limit Scope
                   5   of Testimony at Trial, or in the Alternative, A Motion for Productive Order (ECF
                   6   No. 159) (“Motion”), which, based on the Court’s rules, availability and scheduling
                   7   notes, is currently set to be heard on August 22, 2019;
                   8          WHEREAS, trial on this matter is currently scheduled to begin on June 3,
                   9   2019, over three months before the Motion will be heard;
                10            WHEREAS, the Parties have agreed to the following revised briefing
                11     schedule and hearing date to allow the Motion to be heard prior to the
                12     commencement June 3, 2019 trial:
                13

                14      Hearing on Motion                          May 23, 2019 at 2:00 p.m., or another
                15                                                 date prior to May 30, 2019 in advance
                16                                                 of the June 3, 2019 trial that is
                17                                                 convenient with the Court
                18      Deadline to file Opposition                May 10, 2019
                19      Deadline to file Reply                     May 16, 2019
                20

                21            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                22     Parties, through their respective counsel and subject to the Court’s approval, that
                23     the hearing on the Motion will take place on May 23, 2019 at 2:00 p.m., or another
                24     date prior to May 30, 2019 in advance of the June 3, 2019 trial that is convenient
                25     with the Court, and the briefing schedule for the Motion will be as follows:
                26            - the Opposition, if any, will be filed on or before May 10, 2019; and
                27            - the Reply, if any, will be filed on or before May 16, 2019.
                28
A RENT F OX LLP
                                                                -2-
ATTORNEYS AT LAW
                                                                                  STIPULATION; PROPOSED ORDER
  LOS ANGELES
                                                                                 CASE NO. 4:18-CV-01044-HSG (JCS)
                       AFDOCS/17986225.2
                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 3 of 6



                   1   IT IS SO STIPULATED.
                   2                                      Respectfully submitted,
                   3

                   4
                       Dated:        May 2, 2019            ARENT FOX LLP
                   5

                   6
                                                         By: /s/ Tracy Luu-Varnes
                   7                                       ALLAN E. ANDERSON
                                                           TRACY LUU-VARNES
                   8                                       Attorneys for Non-Party Witnesses
                                                           Daniel Woods and Mike Hilberman
                   9

                10

                11     Dated:        May 2, 2019            PARRISH LAW OFFICE
                12

                13                                       By: /s/ James Charles Pistonino
                14
                                                           James Charles Pistorino
                                                           Parrish Law Office
                15
                                                           Attorneys for Plaintiff/Cross-Defendant

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
                                                           -3-
ATTORNEYS AT LAW
                                                                           STIPULATION; PROPOSED ORDER
  LOS ANGELES
                                                                          CASE NO. 4:18-CV-01044-HSG (JCS)
                       AFDOCS/17986225.2
                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 4 of 6



                   1   Dated:        May 2, 2019
                   2
                                                         By: /s/ Andrea Pallios Roberts
                   3                                       Ann McFarland Draper
                                                           courts@draperlaw.net
                   4                                       Draper Law Offices
                                                           75 Broadway, Suite 202
                   5                                       San Francisco, Ca 94111
                                                           Telephone: (415) 989-5620
                   6
                                                           QUINN EMANUEL URQUHART &
                   7                                       SULLIVAN, LLP
                                                           Kevin P.B. Johnson
                   8                                       kevinjohnson@quinnemanuel.com
                                                           Andrea Pallios Roberts
                   9                                       andreaproberts@quinnemanuel.com
                                                           555 Twin Dolphin Drive, 5th Floor
                10                                         Redwood Shores, CA 94065
                                                           Telephone: (650) 801-5000
                11
                                                           Ed Franco
                12                                         eddfranco@quinnemanuel.com
                                                           51 Madison Avenue, 22nd Floor
                13                                         New York, NY 10010
                                                           Telephone: (212) 849-7000
                14
                                                           John E. Nathan (Pro Hac Vice)
                15                                         jnathan155@yahoo.com
                                                           John E. Nathan LLC
                16                                         New York, NY 10128
                                                           Telephone: (917) 960-1667
                17

                18                                          Attorneys for Defendants and
                                                            Counterclaimants
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
                                                            -4-
ATTORNEYS AT LAW
                                                                           STIPULATION; PROPOSED ORDER
  LOS ANGELES
                                                                          CASE NO. 4:18-CV-01044-HSG (JCS)
                       AFDOCS/17986225.2
                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 5 of 6



                   1                  DECLARATION PURSUANT TO LOCAL RULE 5-1
                   2         I, Tracy Luu-Varnes, hereby declare pursuant to Civil Local Rules 5-1(i)(3), I
                   3   have obtained the concurrence in the filing of this document has been obtained from
                   4   each of the above signatories.

                   5          Executed this 2nd day of May, 2019, in Los Angeles, California.
                   6

                   7

                   8                                        By: /s/ Tracy Luu-Varnes
                                                              TRACY LUU-VARNES
                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
                                                               -5-
ATTORNEYS AT LAW
                                                                               STIPULATION; PROPOSED ORDER
  LOS ANGELES
                                                                              CASE NO. 4:18-CV-01044-HSG (JCS)
                       AFDOCS/17986225.2
                         Case 4:18-cv-01044-HSG Document 171 Filed 05/03/19 Page 6 of 6



                   1                                     ORDER
                   2

                   3
                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   4

                   5

                   6
                       Dated: May 3, 2019 _________
                   7   ___
                                                        JUDGE HON. HAYWOOD S. GILLIAM,JR.
                   8                                    United States District Court
                                                        Northern District of California
                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
                                                           -6-
ATTORNEYS AT LAW
                                                                          STIPULATION; PROPOSED ORDER
  LOS ANGELES
                                                                         CASE NO. 4:18-CV-01044-HSG (JCS)
                       AFDOCS/17986225.2
